 Case 2:20-cv-07524-RSWL-AS Document 6 Filed 08/21/20 Page 1 of 1 Page ID #:298



 1
 2
 3
 4
 5
                                                 JS-6
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
               CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
10
11
12   ALAN DOUGLAS,                    ) Case No. CV 20-07524-RSWL(AS)
                                      )
13                   Petitioner,      )         JUDGMENT
                                      )
14                                    )
          v.                          )
15                                    )
     SUPERIOR COURT OF CALIFORNIA     )
16   FOR LOS ANGELES COUNTY,          )
                                      )
17                   Respondent.      )
18                                    )
19
20        Pursuant to the Order of Dismissal,
21
22        IT IS ADJUDGED that the Petition is denied and dismissed
23   without prejudice.
24
25   DATED: 8/21/2020
26                                             s/ RONALD S.W. LEW
                                                  RONALD S.W. LEW
27                                         UNITED STATES DISTRICT JUDGE
28
